DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received June 3, 2021 are acknowledged.

Claims 3, 4, 7-21, 23-26, 28, 35, 36, 39, 42, and 43 have been canceled.
Claim 44 has been amended.
Claims 1, 2, 5, 6, 22, 27, 29-31, 33, 34, 37, 38, 40, 41, 44-48 are pending in the instant application. 

Applicant’s election without traverse of the invention of group I, drawn to nucleic acids, vectors and host cells in the reply filed on June 3, 2021 is acknowledged.

Claims 32, 37, 40, 41, 44, 47, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2021.

Claims 1, 2, 5, 6, 22, 27, 29-31, 33, 34, 38, 45, and 46 are under examination in this office action as they read on nucleic acids and vectors encoding factor VIII and host cells comprising said nucleic acids.


Information Disclosure Statement
The IDS form received 5/3/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 27 is recited as being dependent upon “claims 22 to 26”, however claims 23-26 are presently canceled.  As such it is impossible to know the metes and bounds of eth claimed invention as it is recited as comprising limitation from claims which are no longer pending.
For the purpose of examination under all other statutes, claim 27 is being treated as depending upon claim 22 alone.  If this was not applicant’s intent, additional grounds of rejection necessitated by applicant’s amendments may be set forth in future office actions.   
  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the 
Claim 5 recites in the same claim multiple ranges for percent identity to a reference sequence, with “at least 95%” as the broadest and 100% identity as the narrowest.
Claim 6 has the same “at least about” language as present in claim 2 which sets one endpoint of a range but leaves the other unspecified and has multiple nested ranges within ranges recited in the same claim.  However, claim 6 has additional issues.  Specifically, the claim explicitly recites “wherein the nucleotide sequence comprises SEQ ID NO:2” and thus the polynucleotide claimed in claim 6 must be 100% identical to SEQ ID NO:2 although the “comprising” (i.e. “open”) sequence language allows for, but does not require, the addition of additional 3’ or 5’ elements.  As such the part of claim 6 beginning with “optionally wherein” is not possible as no alterations to codon adaptation index, percentage of G/C sequence etc. are possible as the claimed sequence is fixed as being SEQ ID NO:2.  Since the claim recites optional sequence mutations which are impermissible as the claimed polynucleotide is limited to SEQ ID NO:2 a question arises as to what applicant is actually trying to claim via an incompatible set of limitations, optional or otherwise.   
In response applicant can either cancel the claims in question or place all of the separate ranges into different dependent claims.  Other amendments are also undoubtedly possible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 5 and 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Barnett (WO 2013/093760 A2).
Barnett discloses a FVIII nucleic acid construct which is 95% identical to SEQ ID NO:2 (see entire document and the enclosed sequence alignment).  Vectors and host cells containing such sequences are also disclosed (see particularly pages 25-29).  Fusion proteins comprising immunoglobulin Fc domains are also disclosed (see for example pages 19-20).
Therefore, the prior art anticipates the instant claimed invention.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims  1, 2, 22, 27, 29-31, 33, 34, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumont et al. (WO 2011/069164 A2) in view of Liu et al. (US 8,326,547) as evidenced by GeneScript webpage for OptimumGene.
Dumont et al. disclose fusion proteins containing B domain deleted human factor VIII joined to an immunoglobulin Fc and the use of such constructs treating hemophilia A patients, including monomer-dimer Fc constructs (see entire document, particularly the abstract, claims, Figure 1, and pages 1-3 and paragraphs [00117-00118]).  Nucleic acids encoding such polypeptides are disclosed, as are vectors containing such nucleic acids, as is optimizing codon usage to increase polypeptide expression in various cell lines including HEK 293 (see particularly paragraphs [0089], [00107], [00120] and [00121]).  Notably, the disclosed nucleic acid sequence is identical to SEQ ID NO:3 of the instant specification (see enclosed sequence alignment). These teachings differ from the instant claimed invention in that while codon optimization of FVIII constructs 
Liu et al. disclose that the codons used to encode a polypeptide sequence can be optimized to boost expression of said polypeptide in any host cell desired (see entire document, particularly the abstract and claims).  They further disclose methodology used to optimize the nucleic acid sequence in question, and teach that destabilizing elements, such as ATTTA, are mutated to increase mRNA stability (see particularly columns 4 and 5 and note that the mRNA contains U rather than the T present in the DNA sequence).  Additionally, codon usage is optimized in accordance with tRNA abundance such that a CAI of at least .8 is achieved and the GC content of the gene is modified to be between 30-70%, most preferably 50-60% as both too much and too little GC content cause problems for mRNA structure and stability (see particularly columns 5 and 6).  Mathematical formulas for simultaneously optimizing multiple parameters influencing polypeptide expression form mRNA are provided (see particularly columns 7 and 8).  Liu et al. disclose that their method of gene optimization is superior to others as it is faster and simpler systematic sequence optimization method that coordinates various sequence factors resulting in improved protein expression as compared to the prior art (see particularly columns 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to use the methodology disclosed by Liu et al. to codon optimize the constructs of Dumont et al. for increased expression because Dumont et al. teach that codon optimization is desirable and Liu et al. teach that their method is superior to other techniques as it is faster, simpler, and simultaneously optimizes multiple parameters as compared to other techniques.  It is noted that Dumont et al. disclose SEQ ID NO:3 of the instant application but do not disclose SEQ ID NO:1.  However, as evidenced by example 1 of the instant specification it appears that applicant used the GeneScript OptimumGene program to change SEQ ID NO:3 into SEQ ID NO:1.  Thus, it appears that SEQ ID NO:1 is the necessary consequence of running SEQ ID NO:3 through the prior art program, and as evidenced by the GeneScript webpage the ‘547 patent by Liu et al. teaches the optimization method inherent to the OptimumGene program.  It does not appear based upon the evidence of .
               
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnett (WO 2013/093760 A2) as applied to claims 5 and 45 above, and further in view of Dumont et al. (WO 2011/069164 A2).
The teachings of Barnett have been discussed above and differ from the instant claimed invention in that monomer-dimer type fusion constructs are not disclosed.
Dumont et al. discloses monomer-dimer factor VIII-Fc constructs and teaches that such constructs have the efficacious property of a long half life that allows for longer intervals between therapeutic administrations (see entire document, particularly the abstract, Figure 1, and claims).   
Therefore, it would have been obvious to a person of ordinary skill in the art to make the FVIII-Fc constructs of Barnett as monomer-dimers in order to gain the advantage of long half life and extended intervals between in vivo dosing as taught by Dumont et al.

   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,370,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
.   

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,370,431 as applied to claims 5 and 45 above, and further in view of Dumont et al. (WO 2011/069164 A2).
The inventions of the ‘431 patent have been discussed above and differ from the instant claimed invention in that monomer-dimer type fusion constructs are not disclosed.
Dumont et al. discloses monomer-dimer factor VIII-Fc constructs and teaches that such constructs have the efficacious property of a long half life that allows for longer intervals between therapeutic administrations (see entire document, particularly the abstract, Figure 1, and claims).   
Therefore, it would have been obvious to a person of ordinary skill in the art to make the FVIII-Fc constructs of the ‘431 patent as monomer-dimers in order to gain the advantage of long half life and extended intervals between in vivo dosing as taught by Dumont et al.


No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644